Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 3/3/2020. Claims 1-8 are pending in the application. Claims 1, 7, and 8 are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to Paragraph 0034 , as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koara (US 2013/0346842 A1) in view of Hanaki (US 2018/0225077 A1).

As to independent claim 1,    Koara teaches a display device comprising:
a display unit configured to display a screen representing a state of a drive device controlled by a controller (Fig. 7-8, and Fig. 13 display a screen representing a device;
a communicator configured to receive an information model defining a plurality of variables, each variable representing the state of the drive device and being defined in a predetermined standard, from the controller (FIG. 2-4 depicts a configuration of a generated composite object); and
a control device configured to generate the screen (Fig. 7composite-object design screen),
in the display rule, a kind of a display object visually representing a value of the variable and a display definition relating to display of the display object are associated with each other with respect to a part or all of the plurality of variables defined in the predetermined standard (The drawing data 111 includes class definition information 112 of one composite object linked with the objects 1131 to 1136 (see FIG. 4, paragraph 0043, Fig. 2-3), and
the control device acquires the display object and display definition corresponding to each variable of a display target in the plurality of variables included in the information model from the display rule, and disposes each of the display objects on the screen according to the corresponding display definition (“When the composite-
Koara does not appear to expressly teach wherein the communicator further receives a display rule relating to the screen from the controller or an external device 
Hanaki teaches wherein the communicator further receives a display rule relating to the screen from the controller or an external device (“The table generation unit 13 can provide a function of generating a table including a device, which indicates a storage location of a device value for determining an individual configuration of a screen to be displayed on each of the mobile terminal 40A and the mobile terminal 40B.” paragraph 0028).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koara to comprise wherein the communicator further receives a display rule relating to the screen from the controller or an external device. One would have been motivated to make such a combination for creating screen data for the connected terminal by using the obtained set value and the terminal screen data, Hanaki paragraph 0
claim 2, Koara teaches the display device according to claim 1, Koara further teaches wherein the display unit is configured to accept an operation to select the variable of the display target from the plurality of variables included in the information model (“The class definition of the composite object can be described as a member variable of the class (the object) represented by the composite object” paragraph 0087)

As to dependent claim 3,   Koara teaches the display device according to claim 1, Koara further teaches wherein the control device updates display of the corresponding display object according to a value of the variable successively received from the controller (“composite-object edition screen 701 shown in FIG. 7 is pushed after the settings mentioned above are completed” paragraph 0120, “when an OK button 803 in the property definition dialog 801 is pushed, edition contents are confirmed” paragraph 0118). 

As to dependent claim 4,   Koara teaches the display device according to claim 1, Koara further teaches comprising a storage device configured to store the generated screen as a screen history, wherein based on selection of one screen history from the screen histories stored in the storage device, the control device displays the screen indicated by the one screen history on the display unit again (“when a save button 706 on the composite-object edition screen 701 shown in FIG. 7 is pushed after the settings mentioned above are completed, edition contents of the class definition are confirmed 

As to dependent claim 5,    Koara teaches the display device according to claim 1, Koara further teaches wherein the display definition includes at least one of a display position of the display object displayed on the screen and a display size of the display object (Figures 7-8, and 13 show a screen for defiing a display position and a display size of a display object).

Claim 7 reflects a screen generation method embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Claim 8 reflects a non-transitory storage medium embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koara (US 20130346842 A1) in view of Hanaki (US 20180225077 A1), and Miller et al. (US 2018/0173205 A1, hereinafter Miller).

As to dependent claim 6, Koara teaches the display device according to claim 1, Koara does not appear to expressly teach wherein the predetermined standard includes object linking and embedding for process control unified architecture (OPC-UA).

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koara to comprise wherein the predetermined standard includes object linking and embedding for process control unified architecture (OPC-UA). One would have been motivated to make such a combination to provide a network connection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171